Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding the “body” in claim 1, the corresponding structure is interpreted as the body 4 described in Para. [0013] of the specification.  Regarding the “elastic member” in claims 3 and 4, the corresponding structure is interpreted as the elastic members 5 described in Para. [0014] of the specification.  Regarding the “urging member” in claims 3 and 4, the corresponding structure is interpreted as the urging member 6 described in Para. [0015] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a bending tool including “a pair of movable dies arranged such that a bending line of a punch and a workpiece is interposed therebetween” which renders the claim indefinite because it is not clear if the tool includes the workpiece or the tool is configured to bend a workpiece.  For the purposes of examination, this phrase will be interpreted as not including the workpiece as part of the tool.   
Further, the claim recites “a support member for supporting the pair of movable dies in a manner rotatable into directions opposite to each other” and “a body for supporting the support member in a manner reciprocatable in a movement direction of the punch” which renders the claim indefinite because it is not clear if the phrase “supporting… in a manner” means that the body or support member are supporting the other components by performing the action or if the body and support member are supporting the other components while they perform the action, e.g., it is unclear if the body is supporting the support member by moving in a reciprocating manner in a direction of the punch or if the body is supporting the support member while it is moving in a reciprocating manner in a direction of the punch.  
Also, the phrase “wherein the pair of movable dies have respective reception faces…” followed by features phrased in the plural renders the claim indefinite because the structure of the limitation appears to be describing the features of each die in the moveable pair of dies but is written as if there are multiple pairs of dies with the respective features.  For the purposes of examination, this phrase will be interpreted as each die in the pair for movable dies has a respective reception face, bending side end portion and convex circular face.  If Applicant intends to only describe the features of the pair of 
Further, the claim recites the support member “has respective concave circular faces which slidably fit respectively with the convex circular faces, while the bending side end portions of the pair of movable dies are joined to or fit with each other in accordance with the bending of the workpiece by the punch” which renders the claim indefinite because it is not clear if the concave circular faces only slidably fit with the convex circular faces when the bending side end portions are joined or fit with each other or if the concave circular faces slidably fit with the convex circular faces and separately the bending side end portions of movable dies are joined or fit together in accordance with bending of the workpiece.  For the purposes of examination, this phrase will be interpreted as the concave circular faces slidably fit with the convex circular faces and separately the bending side end portions of movable dies are joined or fit together in accordance with bending of the workpiece.  It is also noted that the last phrase in this limitation (“a sliding portion…”) is interpreted as being part of the support member despite the “while the bending side end portions” phrase that describes the dies being positioned before the last phrase.  
Claims 2-4 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites “the concave circular faces of the support member are formed in a continuous manner” which renders the claim indefinite because it is not clear if each face is continuous on its own, both faces are continuous with each other or if the process for forming the faces is continuous.  Further, it is not clear what the term “continuous” means in this context, e.g., the faces are connected to each other without a break or each face is concave throughout the entirety of the surface.  For the purposes of examination, this phrase will be interpreted as each concave circular face is continuously concave throughout the surface that is configured to support the convex circular face.  Claim 4 depends from claim 2 and fails to clarify the indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,365,766 to Takahashi.
Regarding claim 1, Takahashi teaches a bending tool (Fig. 1), comprising: 
a pair of movable dies 16, 18 arranged such that a bending line of a punch 30 and a workpiece 52 is interposed therebetween (Figs. 1-4; Col. 3, Lns. 13-56); 
a support member for supporting the pair of movable dies 16, 18 in a manner rotatable into directions opposite to each other in accordance with bending of the workpiece by the punch (Figs. 1-4; Col. 2, Lns. 17-51; the support member includes counterholder member 32 and the concave faces of body member 12 that support the rotors 26, 28 of the dies 16, 18; and 
a body 12 for supporting the support member in a manner reciprocatable in a movement direction of the punch in accordance with bending of the workpiece by the punch (Figs. 1-4; Col. 2, Lns. 17-51; the portions of the body 12 that laterally support and guide the counterholder member 32 of the 
wherein the pair of movable dies 16, 18 have respective reception faces for the workpiece (Figs. 1-4; the top of the dies 16, 18 on which the workpiece 52 is placed are the reception faces), respective bending side end portions formed on the respective reception faces in such a manner as to face the bending line of the workpiece (Figs. 1-4 show that the faces along pivot pin 20 are the bending side end portions that face the bending line of the workpiece), and respective convex circular faces 26, 28 formed to face the support member (Figs. 1-4; Col. 2, Lns. 17-51), and 
wherein the support member has respective concave circular faces which slidably fit respectively with the convex circular faces (Figs. 1-4 show the concave faces of the support member that receive the convex circular faces 26, 28 of the dies), while the bending side end portions of the pair of movable dies are joined to or fit with each other in accordance with bending of the workpiece by the punch (Figs. 1-4; Col. 2, Lns. 17-51; the dies 16, 18 are joined together by pin 20), and a sliding portion 32 which moves in a pressing direction of the punch relative to the body in accordance with bending of the workpiece by the punch (Figs. 1-4; Col. 2, Lns. 17-51; the support member also includes counterholder member 32 that moves in a pressing direction of the punch relative to the body, as shown in Figs. 2-4).
Regarding claim 2, Takahashi teaches the bending tool according to claim 1 (Fig. 1), wherein the concave circular faces of the support member are formed in a continuous manner (Figs. 1-4 show that each of the concave circular faces are continuously concave throughout the surface that supports the convex circular faces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of US 2002/0104363 A1 to Maida.
Regarding claim 3, Takahashi teaches the bending tool according to claim 1 (Fig. 1), further comprising an urging member 40 for urging the support member 32 in a direction opposite to the pressing direction of the workpiece by the punch (Figs. 1-5; Col. 4, Lns. 5-23).
Takahashi fails to explicitly teach an elastic member for restoring the pair of movable dies to rotate in directions each opposite to the respective directions of rotation in accordance with bending of the workpiece by the punch.’
Maida teaches a bending tool (Fig. 5) comprising a pair of movable dies 2a, 2b and an elastic member 12 for restoring the pair of movable dies 2a, 2b to rotate in directions each opposite to the respective directions of rotation in accordance with bending of the workpiece by the punch (Figs. 5-7; Paras. [0052] and [0072]-[0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Takahashi to include the elastic members of Maida so that the movement of the dies are controlled and a resistance is exerted on the dies to ensure that the bending pressure is applied on the workpiece (Maida, Paras. [0073] and [0075]). 
Regarding claim 4, Takahashi teaches the bending tool according to claim 2 (Fig. 1), further comprising an urging member 40 for urging the support member 32 in a direction opposite to the pressing direction of the workpiece by the punch (Figs. 1-5; Col. 4, Lns. 5-23).
Takahashi fails to explicitly teach an elastic member for restoring the pair of movable dies to rotate in directions each opposite to the respective directions of rotation in accordance with bending of the workpiece by the punch.’
Maida teaches a bending tool (Fig. 5) comprising a pair of movable dies 2a, 2b and an elastic member 12 for restoring the pair of movable dies 2a, 2b to rotate in directions each opposite to the respective directions of rotation in accordance with bending of the workpiece by the punch (Figs. 5-7; Paras. [0052] and [0072]-[0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending tool of Takahashi to include the elastic members of Maida so that the movement of the dies are controlled and a resistance is exerted on the dies to ensure that the bending pressure is applied on the workpiece (Maida, Paras. [0073] and [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2760371 B2 to Susumu teaches a bending tool having a pair of movable dies having convex circular faces and a support member having concave circular faces and a sliding portion (Figs. 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725